Citation Nr: 1118264	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc and joint disease of the cervical spine.

2.  Entitlement to service connection for a right scapula disorder.

3.  Entitlement to service connection for a left scapula disorder.

4.  Entitlement to a rating in excess of 10 percent for dorso-lumbar strain.

5.  Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to a total rating due to individual unemployability (TDIU) due to service-connected disability(ies), to include on an extraschedular basis.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

In a February 1999 rating decision issued in March 1999, the RO, in pertinent part, denied service connection for degenerative disc disease, C5-C6 and C6-C7, with mild degenerative joint disease changes throughout the cervical spine.  In a May 2005 rating decision, the RO determined that no new and material evidence had been received to reopen the previously-denied claim for service connection for degenerative disc disease, C5-C6 and C6-C7, with mild degenerative joint disease changes throughout the cervical spine.

These matters come to the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO.  In a July 2007 rating decision, the RO denied entitlement to increased ratings for the disabilities listed in 4, 5 and 6 on the title page and for a TDIU.  The Veteran perfected an appeal of these issues in March 2008.  In a December 2009 rating decision, the RO determined that no new and material evidence had been received to reopen a previously-denied claim for service connection for degenerative disc and joint disease of the cervical spine and denied service connection for disorders of the right and left scapulae.  In January 2010, the Veteran filed a notice of disagreement with regard to these three issues.  

In November 2010, the Veteran and his son testified at a Decision Review Officer (DRO) hearing; the following month, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO; copies of both transcripts are in the record.  At the latter hearing, the record was left open for receipt of additional information, which was received in January 2011 along with a waiver of RO consideration.  The Board accepts this evidence for inclusion in the record. See 38 C.F.R. § 20.1304 (2010).

The first three issues on the title page, along with entitlement to a TDIU, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's service-connected dorso-lumbar strain has been manifested by subjective complaints of pain, stiffness and aching, thoracolumbar range of motion of no less than forward flexion to 65 degrees, extension to 10 degrees, right rotation to 25 degrees; left rotation to 15 degrees, right and left lateral flexion to 15 degrees, and combined range of motion of no more than 170 degrees; has not been manifested by abnormal spinal curvatures or by ankylosis of the thoracolumbar spine or of the entire spine; and, although diagnosed with degenerative disc disease, this disorder is separate and distinct from his service-connected dorso-lumbar strain disability.

2.  The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum rating available under Diagnostic Code 6260, and there are no exceptional circumstances warranting referral for an extraschedular rating.

3.  During the pendency of this appeal, the Veteran has had no worse than Level I hearing acuity in both ears.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for dorso-lumbar strain have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.49, 4.59, 4.71, 4.71a (Diagnostic Code 5237) (2010).

2.  The criteria for a rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2010).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The United States Court of Appeals for Veterans Claims (Court) also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or a supplemental SOC (SSOC), is sufficient to cure a timing defect). 

Collectively, in a March 2007 pre-rating letter and a July 2008 post-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for increased ratings and for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Dingess and Vazquez-Flores I and II.  Further, in a February 2008 SOC and SSOCs issued in February 2009, July 2009 and November 2010, the VA set forth the criteria for higher ratings and for entitlement to a TDIU and readjudicated the claims, which is sufficient under Dingess and Vazquez-Flores I and II.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issues decided herein on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of these issues.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records, available private and VA treatment records, medical treatise excerpts, and lay statements have been associated with the record.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his former representative, on his behalf, and copies of hearing transcripts.  Additionally, the Veteran has been afforded several VA examinations.  While the June 2007 VA audio examination appears defective under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss and tinnitus are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  Thus, the Board finds these examinations, along with the post-service treatment records and other evidence of record, are adequate for rating purposes; this is especially so here where the Veteran is not shown to have ankylosis of the thoracolumbar spine or of the entire spine, or hearing acuity less than Level I.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the Board acknowledges that, in a December 2009 statement, the Veteran requested that his March 2009 VA spine examination be disregarded, claiming that there were many flaws and errors in the examination.  During a November 2010 DRO hearing, the Veteran also claimed that none of the VA examiners tested his range of motion more than once but he declined to attend another VA examination.  At his December 2010 videoconference hearing, the Veteran said that he would be willing to report for a neurological examination only.  As any neurological symptoms have been associated with the Veteran's nonservice-connected disorders of the spine, and not the result of his service-connected disability, the Board finds that a neurological examination is not warranted.  At various times during the pendency of the proceedings, the Veteran appears to have questioned the credentials of the various VA examiners.  The Salem VA Medical Center (VAMC) website-http://www.va.gov/providerinfo/SALEM/detail.asp?providerid=523, 1243, and 2474-reveals that the 2009 and 2007 VA spine examiners have Masters of Science degrees in Nursing and are licensed nurse practitioners in the State of Virginia and that the 2007 VA audio examiner has a Master's of Science degree from Vanderbilt University and is a licensed audiologist in the State of Virginia.  Thus, the Board finds it reasonable to believe that the 2007 and 2009 VA examiners are qualified by experience or demonstrated competence in the subjects of the case and are knowledgeable in the relevant issues involved in this particular case.  Hence, the Board finds no reason to question the medical credentials, training, knowledge, experience, or expertise of these VA examiners.

In the same way, except for general statements that the VA spine examination reports do not reflect everything that the Veteran said and that repetitive motion testing was not done, the Veteran has made no other allegations regarding his perceived inadequacy of these examinations.  In this regard, upon review of the 2007 and 2009 examination reports, the respective VA examiners personally examined the Veteran and documented the physical findings specific to the clinical evaluation of the Veteran.  The objective physical findings that are detailed in 2007 and 2009 were obtained based on physical examination of the Veteran by licensed health care professionals; and as such, they represent the actual evaluation results of the Veteran's participation in those studies.  Thus, the Board finds that the 2007 and 2009 examination reports may be accepted as adequate reports of examination of the Veteran's cervical spine, without further VA examination.  38 C.F.R. § 3.326 (2010).

In any event, the Board notes that, during both hearings and apparently during his VA spine examinations, the Veteran's statements were focused around trying to assert that service connection is warranted for disorders of the cervical spine and of the scapulae and for degenerative disc and joint disease for which service-connection has not been awarded.  Moreover, he was generally uncooperative, gave conflicting reports of symptomatology that he believed was due to his dorso-lumbar spine, and refused to show up for examination, the Board has no choice but to adjudicate the claims on the basis of the current record.  See 38 C.F.R. § 3.655(b) (2010).  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the above, there is no indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issues decided herein on appeal.  Given the foregoing, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Background

Service treatment records showed that at the time of enlistment examination in February 1975, the Veteran's hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
10
5
0
--
10

At the time of his separation examination in August 1978, the Veteran complained of bilateral high frequency hearing loss and of occasional tinnitus.  Audiometric testing revealed decreased hearing in both ears.  The Veteran's hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
10
10
10
40

By a July 1979 rating decision, service connection was granted for dorso-lumbar strain and an initial noncompensable disability rating was assigned, effective March 4, 1979.  This decision was based upon service treatment records reflecting complaints of back pain in June 1976 due to an injury while lifting a tool box three months before.  On examination, there was slight spasm on the left that was aggravated by forward bending; straight-leg raising was to 90 degrees with minimal pain on the left.  He was given an exercise regimen.  A year later, the Veteran was treated for right shoulder and back pain after moving furniture.  He had full range of motion (ROM) of the shoulder, elbow and wrist with pain in the right rhomboid.  Diagnosis was muscle strain-rhomboids.  At the time of his separation examination in August 1978, the Veteran complained of swollen and painful joints and of a painful left shoulder.  He denied recurrent back pain.  Clinical findings for the extremities, the spine and the rest of the musculoskeletal system were normal.  An April 1979 VA examination revealed mild tenderness in the mid-dorsal and lumbosacral areas of the spine.  There was fairly normal ROM of the spine with some discomfort noted on all motion.  No muscle spasms or paresthesias were noted.  Heel and toe walking was done without difficulty.  Gait was normal.  X-rays show no significant abnormalities of the dorsal spine and were negative for the lumbosacral spine.

An October 1984 VA outpatient note shows treatment for low back pain with intermittent exacerbations.  On admission to a VA hospital in October 1984, the Veteran complained of hearing loss coupled with tinnitus that began in March 1979 and had persisted until the present in both ears.  On examination, hearing was within normal limits to moderate, precipitously sloping, high frequency, sensory hearing impairment with excellent speech discrimination ability and normal impedance audiometry measures.  There was no audiometric evidence of any middle ear or retrocochlear pathology in either ear.  The Veteran's tinnitus was matched at 4000 to 6000 Hertz, which corresponded exactly with his bilateral hearing impairment.  The examiner indicated that service connection for hearing impairment and tinnitus was warranted.  The Veteran's hearing in puretone threshold levels measured the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
50
LEFT
5
0
0
0
55

Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.

During a June 1985 VA examination, the Veteran complained of difficulty in hearing speech clearly and of constant ringing in both ears ever since 1978, which seemed to be worsening and first appeared during or after flight line work on and around F-15 aircraft.  He also reported that he had strained his back lifting a bomb in service and then had a post-service motorcycle accident in 1980.  The Veteran denied complaints with regard to his spine.  On examination, spinal motion was very supple.  He could quickly flex to reach his ankles in a standing position.  Lasegue's signs and knee and ankle jerks were normal.  X-rays of the lumbar spine were within normal limits.  The diagnosis was no abnormality of the dorsal or lumbar spine found clinically or by x-ray.

By a November 1985 rating decision, service connection was granted for tinnitus and for bilateral hearing loss and initial 10 percent and noncompensable disability ratings were assigned, respectively, effective December 21, 1984.  In that rating decision, the RO noted that no worsening of the Veteran's back condition was shown.

An August 1992 Roanoke Memorial Hospital discharge summary shows that the Veteran was admitted following a work-related injury resulting from a fall of about 16 feet from the roof of a house onto his back landing in a gravel pile on August 19, 1992.  He did not lose consciousness and complained of mid-back pain.  An abdominal computed tomography (CT) revealed a T11 compression fracture with no retropulsion or involvement of the posterior elements.  The Veteran's neurological examination was completely normal throughout.  On examination, there was mild tenderness over the mid-thoracic and lower thoracic spine.  Sensory examination was intact, as were his reflexes.  X-rays revealed a compression fracture of T11 with about 20 percent loss of height.  

An August 1992 private office visit note, dealing with a follow-up on his work-related back injury, reveals that the Veteran was seen in January 1991 for chronic recurrent lumbosacral strain with some mild degenerative disc disease at L4-L5.  D. P. C., M. D. indicated that the Veteran had sustained a compression fracture of the T11 vertebrae from a fall off a house, when the Veteran landed on his upper back.  He also had some discomfort of his right shoulder and to a lesser degree his right rib cage and right scapula.  On examination, the Veteran had only moderate lower thoracic back pain and no radicular pain in the legs.  There were no motor, sensory, circulatory complaints or findings at that time.  At a November 1992 follow-up, the Veteran reported some pain in the lower thoracic spine that radiated into the left paraspinous muscle mass region of a mild degree.  He was being weaned out of his brace and was attempting a return to work with no lifting heavier than 15 or 20 pounds, no climbing, and no forceful use of the back.  He was to work two hours the first week, four hours the second week and six hours the third week.  By the fourth week, if the Veteran was doing well, he would work 8 hours at that capacity. 

During a June 1993 VA audio examination, the Veteran complained mainly of difficulty understanding speech from a distance on the job.  He worked as a carpenter where there was significant background noise simultaneous with the attempt at conversation from a distance.  The Veteran denied ear pain or history of ear surgery.  He reported that he had constant tinnitus, which he felt had gotten gradually worse, noting that generally he ignored his tinnitus and only noticed it occasionally.  There did not seem to be any significant effect on his daily life from the Veteran's account.  His hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
55
LEFT
-5
0
0
15
60

Speech recognition scores were 92 in both ears.  The assessment was hearing acuity within normal limits through 3000 Hertz with moderate sensorineural loss at 4000 Hertz and severe at 6000 and 8000 Hertz.  Speech recognition was quite good bilaterally with no roll over.  He was counseled that continued noise exposure, such as the carpentry work the Veteran had been doing since 1979 would contribute to his tinnitus and additional hearing loss.  He was advised to wear hearing protection, both at work and at home, when exposed to high-intensity noise levels.

During a June 1993 VA spine examination, the Veteran reported that he had strained his back many times since his discharge from service.  He indicated that he had been treated at the Salem VAMC in 1980 for low back pain that was diagnosed as muscle spasms and muscle strain.  The Veteran also went to the Richmond VAMC three times, where he was examined and x-rayed and he was again diagnosed with chronic muscle strain.  Apparently a female doctor told him that "it was all in his head."  The Veteran complained of frequent back strain and feeling "stiff as a board" the next morning.  He reported that episodes of muscle spasms lasted for days, up to seven.  As a carpenter, the Veteran had to lift materials and walls that caused back pain and episodes of spasms.  Episodes varied in frequency according to activity.  Repetitive bending increased his symptoms, noting that any moderate bending or lifting activities activated these episodes.  Pain was reduced by his back brace, chiropractic manipulations and medications.  Rest did not relieve the pain immediately.  In August 1992, the Veteran reported he was examined by a private doctor following a work-related fall.  He was diagnosed as having a compression fracture of "T12" by a computed tomography (CT) scan.  The Veteran reported that he was unemployed and was unable to do carpentry because of his back condition.  

On examination, deep tendon reflexes were 2+ bilaterally; he had normal straight-leg raise.  The Veteran exhibited pain while dressing himself and bending his back.  No postural or fixed abnormalities were noted.  The musculature of the back appeared normal and without spasms.  ROM of the back was: forward flexion to 75 degrees, backward extension to 22 degrees, right lateral flexion to 30 degrees, right rotation to 32 degrees, and left lateral flexion and rotation to 25 degrees, with pain which limited ROM.  X-rays of the thoracic spine revealed an acute compression involving the 11th thoracic vertebral body; otherwise the x-rays were unremarkable.  X-rays of the lumbar spine were essentially normal.  The diagnoses were history of back injury with minimal compression of T11 and history of back strain and muscle spasms.

Based on the above VA examination reports, in an August 1993 rating decision, the RO assigned a 10 percent rating for dorso-lumbar strain, effective March 8, 1993, and continued the noncompensable rating for bilateral hearing loss.

During a January 1999 VA spine examination, the Veteran reported that he hurt his back severely when he fell off a house where he was doing carpentry work in 1992.  He was hospitalized for four days for a fractured thoracic vertebra at Roanoke Memorial Hospital.  The Veteran said that his private doctor told him that the vertebra below the fractured one had been fractured before and reported that he got an additional 10 percent for his service-connected back injury because of this in 1993.  He indicated that T11-T12 and L5-S1 areas of his back had the most pain, adding that his entire back hurt including his neck, which he claims is all due to the original injury to include bulging discs at C5-C6 and numbness of the middle and index fingers and thumb of the left hand, extending slightly into the left forearm that is from his second injury.  The Veteran reported some radiation of pain from his lower back into the left hip joint but not into his leg.  In 1998, he quit his job as a field service tech because driving long distances bothers his neck and back.  In September 1998, he fell at Kroger's Grocery Store when he slipped on some liquid on the floor and hurt his back again.  He saw his family doctor, who said that he received no additional injuries, and had just stopped seeing him in December 1998.  The Veteran reported a hot feeling in the cervical and thoracic regions and a severe dull ache at L5-S1, which he treated with Aleve.  Any prolonged walking, heavy lifting or change in the weather such as cold or rain, caused flare-ups.  Rest, massage, and lying on the floor and taking Aleve helped alleviate his pain.  He occasionally used an elastic back brace.  The Veteran denied any surgery.  

On examination, tenderness was noted at T3, T11 and T12.  He had scoliosis to the left in the thoracic region and to the right in the lumbar region of the spine.  The Veteran's gait was normal and he could walk on his heels, toes, and the outsides of his feet with pain at T12-T12 and L5-S1.  Muscles were normal without any spasms.  ROM was: forward flexion to 74 degrees actively, to 76 degrees passively, and after fatigue to 70 degrees with pain at L5-S1; extension to 20 degrees actively, to 25 degrees passively, and after fatigue to 25 degrees with pain at L5-S1; right lateral flexion to 40 degrees actively and to 45 degrees passively and after fatigue with pain at L5-S1; left lateral flexion to 30 degrees actively and to 35 degrees passively and after fatigue with pain at L5-S1; right rotation to 40 degrees actively and after fatigue and to 45 degrees passively with pain at L5-S1; and left rotation to 35 degrees actively, to 40 degrees passively, and to 37 degrees after fatigue with pain at L5-S1.  Strength and reflexes were normal in the lower extremities.  Circumference of the right and left calves were 39 cm. and 39.5 cm, respectively.  Light touch was decreased in the left medial thigh, left anterior thigh, left medial calf, left anterior calf, left medial foot, left anterior foot, and left lateral foot.  Pain is decreased in the left medial thigh, left anterior thigh, left medial calf, left anterior calf, left medial foot, left anterior foot, and left lateral foot.  X-rays of the thoracic spine revealed anterior compression of T11 and T12 with mild anterior compression and biconcavity of the lower thoracic vertebral bodies, the age indeterminate, and dorsal scoliosis toward the left.  Lumbar spine x-rays revealed degenerative disc disease at L4-L5 with mild degenerative joint disease changes throughout the lumbar spine and mild lumbar scoliosis toward the right.

In a February 1999 rating decision, the RO, in part, continued the 10 percent rating of the Veteran's dorso-lumbar strain and denied service connection for degenerative disc disease at L4-L5 and degenerative joint disease changes throughout the lumbar spine, noting service treatment records were negative for complaints and diagnoses of the latter lumbar disabilities.

During an October 2004 VA spine examination, the Veteran complained of constant pain of 6 out of 10 in the thoracic spine, described as a sharp ache, and 7/8 out of 10 in the lumbosacral spine, described as an ache, with radiation of pain down both thighs and numbness, right worse than the left.  He also reported stiffness in all areas of the spine and weakness in his mid- and lower back.  The Veteran took oxycontin and Flexeril.  Flare-ups result in increased pain after four to five hours requiring more medication.  Functional impairment is manifested by inability to pick up his arms as he used to.  The Veteran denied bladder or bowel problems.  He indicated that he had lost three to five days of work in the past year due to back problems.  The Veteran used a cane sometimes, but not that day.  He wore a back brace.  He was a biomedical engineer, but had resigned five months ago.  Although unsteady on his feet, he did not fall.  He estimated that he could walk a mile before he had to stop and rest.  The Veteran denied surgery.  He could walk up to a mile before he had to stop and was independent in his activities of daily living, except needing some help with his socks and shoes.  The Veteran still drove.  

On examination, the thoracic spine was tender at T5-T10 without any deformity or muscle spasms.  The lumbosacral spine was tender at L2-L5.  There was no deformity, muscle spasm or swelling.  Muscles were normal throughout the thoracolumbar spine.  There was no tenderness over the sacroiliac joints.  Thoracolumbar ROM was: flexion was to 60 degrees actively, to 65 degrees passively, and to 70 degrees after fatigue, all with pain; extension to 15 degrees actively, to 20 degrees passively, and after fatigue to 25 degrees with pain; right lateral flexion to 30 degrees actively, to 35 degrees passively and to 40 degrees after fatigue with pain; left lateral flexion to 40 degrees actively, to 45 degrees passively and to 47 degrees after fatigue with pain; and right and left rotation to 20 degrees actively, to 25 degrees passively and to 27 degrees after fatigue with pain.  His gait was normal.  The Veteran struggled taking off his pants, shoes and socks.  Light touch was decreased in the right medial thigh, right anterior thigh, right lateral thigh, right lateral calf, and right lateral foot.  Pain is decreased in the anterior thigh, right lateral thigh, right medial calf, right anterior calf, and right medial foot.  Straight-leg raising was positive on the right at 35 degrees and negative on the left.  He could flex both hips normally to 125 degrees with no pain.  The Veteran walked on his heels and on the outside of his feet with no pain.  He stood on his toes with lower back pain.  X-ray results were unchanged when compared with the January 1999 results.  There was no decrease in the ROM or joint function of the thoracic, lumbar or sacroiliac joints additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use. 

At a December 2004 VA multi-system evaluation, the Veteran's ear canals were clear and his tympanic membranes were intact.  He could hear whispered voice and finger rub.  His musculoskeletal evaluation showed that the Veteran's spine was aligned, symmetrical and without tenderness, masses or effusions.  He had full ROM without pain or contractures.  Muscle tone was strong without atrophy or abnormal movements.  Cranial nerves II-IX were intact.  Deep tendon reflexes were brisk in the knees and ankles with absent Babinski.  Sensation to touch, vibration and proprioception was intact in his extremities.  His gait was stable without associated movements.  The diagnosis included neck and shoulder pain rated as 4 out of 10.

During a February 2005 VA audio examination, the Veteran reported that he had the most difficulty hearing and understanding conversation in the presence of background noise, along with significant problems sleeping because of his tinnitus.  He described his tinnitus as severe and as a constant, high-pitched sound in both ears, noting that he will go three nights without sleep and finally fall asleep from exhaustion.  The Veteran asserts that due to lack of sleep, his tinnitus is affecting his quality of life, his ability to concentrate and his overall well-being.  Results of tympanometry, acoustic reflex testing, and acoustic reflex decay were unremarkable for rating purposes.  His hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
65
LEFT
15
15
25
40
65

Speech recognition scores were 84 in both ears.  The assessment was hearing acuity within normal limits through 2000 Hertz, sloping to a severe high frequency sensorineural hearing loss bilaterally.  Word recognition was good bilaterally.

September 2005 magnetic resonance imaging (MRI) of the thoracic and lumbosacral spine revealed a small right paracentral disk osteophyte complex on the left at T2-T3, causing minimal narrowing of the neural foramina with no definite nerve root or thecal sac compression; a mild anterior and upper wedge compression of the T11 vertebra, likely old; and a mild diffuse disk bulge at L4-L5 on the right with no significant nerve root or thecal sac compression.

When seen in the VA pain clinic in November 2005, the Veteran's medication was adjusted to morphine sustained release and oxycodone every eight hours.  A February 2006 VA outpatient note reflects that the Veteran chiefly complained of high thoracic-low cervical spine pain with radiation to the scapula and secondarily of lumbar pain.  He reports satisfactory pain relief with the new medication regime with occasional constipation side effects.  Palpation of the spine was most tender at the midline over T2-T3 projection; there also was tenderness in the lumbosacral spine.  The Veteran was given an interlaminar epidural steroid injection at T2-T3 for axial pain and radiculopathy relief.  In March 2007, the Veteran was given an interlaminar epidural steroid injection at L4-L5 for mild spondylosis in the lumbar spine.  On examination, at that time, the Veteran walked with an antalgic gait without balance problems.  Flexion, extension, and lateral rotation reproduced low back pain.  On palpation, the back was most tender midline of the lumbar spine.  Straight-leg raising was negative bilaterally.  Strength and sensation were intact in both lower extremities.  Pain level was 2 out of 10.  At an April 2007 VA pain clinic follow-up, the Veteran complained of pain in the lower back, midline an left paramedially and in the mid-thoracic spine.  He also reported radicular neuropathic pain of the left lateral calf.  Pain was worse with physical activity and certain body positions and improved with rest and medication.  On examination, the Veteran walked slightly bending the lumbar spine.  On palpation, the back was most tender midline of the left paramedial area, which worsened with lateral rotation.  He also had tenderness in the mid-thoracic midline spine.  Strength and sensation appears preserved in the lower extremities. 

During a June 2007 VA audio examination, the Veteran reported significant difficulty with constant ringing in his ears, which he described as a constant, high-pitched ringing sound in both ears.  The loudness of tinnitus was rated as 5 out of 10 and was considered as severe.  Results of tympanometry, acoustic reflex testing, and acoustic reflex decay were unremarkable for rating purposes.  His hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
75
LEFT
20
20
20
55
70

Speech recognition scores were 92 in both ears.  Hearing acuity was within normal limits through 2000 Hertz, sloping to severe high frequency sensorineural hearing loss bilaterally.  Word recognition scores were good bilaterally.

During a June 2007 VA spine examination, the Veteran asserted that his dorso-lumbar disability was progressively worse.  Treatment included injections and morphine, Flexeril and oxycodone.  He felt that his medications caused memory problems.  The Veteran denied erectile dysfunction and urinary and bowel problems, but noted that he had nocturia requiring voiding once per night.  However, later he claimed that narcotics caused his prostate to swell and resulted in urinary problems.  He complained of numbness, paresthesias, leg/foot weakness, and falls and gave a history of fatigue, decreased motion, stiffness, weakness, and muscle spasms and pain.  The Veteran described his pain of the thoracolumbar spine as constant and severe aching with shooting pains down both legs, worse in the left, and across the pelvis.  His thoracic pain was described as aching like "kicked in back" and shooting around the rib cage.  The Veteran denied flare-ups.  He claimed that he was unable to walk more than a few yards; that he had to lie down frequently during the day; that he was unable to stand or sit in one position for more than 20 or 30 minutes; and that he had difficulty when getting up in the morning.  

On examination of the thoracic sacrospinalis, no atrophy or weakness was noted.  Muscle spasm, guarding, pain with motion and tenderness were found, but were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's posture was stooped and his gait was guarded, even though the spine was symmetric in appearance.  No abnormal spinal curvatures, including lordosis, scoliosis or reverse lordosis were found.  Muscle tone and sensory and motor examinations was normal.  There was no ankylosis of the thoracolumbar or of the entire spine.  Thoracolumbar ROM was: flexion was to 65 degrees actively and to 70 degrees passively, with pain beginning at 65 degrees; extension to 10 degrees actively and to 15 degrees passively, with pain beginning at 10 degrees; right lateral flexion to 25 degrees actively and passively; left lateral flexion to 15 degrees actively and passively, with pain beginning at 15 degrees; and right and left rotation to 15 degrees actively and passively, with pain beginning at 15 degrees.  Additional pain was noted with forward flexion and extension on repetitive use, without additional loss of motion.  Lasegue's sign was positive on the left.  The examiner reiterated the results of the September 2005 MRIs.  The Veteran reported that he was unemployed because he resigned his position at GE Medical Systems due to harassment because he was a "whistle blower".  Diagnoses include old mild compression fracture of T11; mild degenerative disc disease at L4-L5; and degenerative joint disease at T2-T3, adding no nerve root compression at these levels.  The Veteran's dorso-lumbar strain resulted in mild effects with regard to shopping, recreation and traveling, in moderate effects on the Veteran's ability to do chores and exercise, and severe effects on his ability to participate in sports.  He claimed that he could not get another job due to his back problems.

A November 2008 VA primary care note reflects that the back was straight and the Veteran had a normal gait.  Cranial nerves II-XII were grossly intact with normal reflexes, coordination, muscle strength and tone.  The impression included chronic low back pain, renew morphine and oxycodone.

During a March 2009 VA spine examination, the Veteran denied erectile dysfunction and urinary and bowel problems, but noted that he had nocturia requiring voiding once per night.  He denied fatigue, decreased motion, numbness, paresthesias, leg/foot weakness, and falls.  The Veteran gave a history of stiffness, weakness, and muscle spasms and pain.  The Veteran described his pain of the thoracolumbar spine as constant and as severe burning ache with shooting pain radiating down the left leg and across the pelvis.  The Veteran denied flare-ups.  He claimed that he was able to walk 1/4 mile and that he used a cane.  The examiner added that the Veteran was a very poor historian and that it was difficult to keep him focused on his lumbar claim.  

On examination, no muscle spasm, guarding, pain with motion, tenderness, atrophy or weakness was noted.  The Veteran's posture and head position was normal and his gait was normal but slow and purposeful.  The spine was symmetric in appearance.  No abnormal spinal curvatures, including lordosis, scoliosis or reverse lordosis were found.  Muscle tone and sensory and motor examinations were normal.  There was no ankylosis of the thoracolumbar or of the entire spine.  Thoracolumbar ROM was: flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees, all without pain.  Additional pain was not found on repetitive motion nor was there objective evidence of pain or additional limitations following three repetitions.  Lasegue's sign was negative.  The Veteran had hyper response to light tactile touch to the lumbar spine and was able to achieve straight-leg raise while sitting but he was not fully participative while lying down.  He was unable to undress and dress without difficulties.  The Veteran reported pain at the end of lateral rotation motions which the examiner suspected did not equal what limitation should have occurred on examination as the Veteran's motions were unaffected by his report of pain.  He was able to heel and toe walk and was able to achieve full squat and balance on toes.  Straight-leg raising was negative while lying and sitting.  The examiner reiterated the results of the September 2005 MRIs.  The Veteran had been unemployed for four years because he had resigned his position at GE Medical Systems "because they were trying to force [him] out."  Diagnosis was MRI evidence of degenerative changes to lumbar spine; no functional impairments.  The examiner added that there were no effects on the Veteran's usual daily activities due to his dorso-lumbar strain.  The examiner indicated that the Veteran should be able to sustain gainful employment that does not exacerbate his back pain as he had demonstrated the ability to work in the past with the same conditions he now has.

During a November 2010 DRO hearing, the Veteran indicated that he had been treated by a private pain specialist, A. P., M. D., when he worked for GE Medical Systems.  He claimed that he could not get out of bed four or five day a month due to back pain; that he slept only three or four hours a night; and that he had to use a cane to hold his upper torso weight and to balance.  The Veteran reported that his pain radiated into his legs and that he had problems with urinary frequency.  He admitted that he had reinjured his back on several occasions, particularly in 1992 when he fell off a house.  The Veteran does not go to the doctor regularly.  With regard to his hearing loss, the Veteran reported that he could not hear his son as he is deaf at the higher frequencies and does not wear hearing aids.  The Veteran's son agreed that the Veteran could not hear him.  He does not get Social Security disability.  Most of the remainder of his testimony related to the issues being remanded for the issuance of an SOC.

At a December 2010 videoconference hearing, the Veteran spent the majority of his testimony discussing when he injured his back in service.  He denied other injuries to the spine prior to 1992.  He related that he gets pain in the mid- to lower back which radiates down his legs and across his pelvis, maintaining that his legs get numb and that he has shooting pain from his hip down the leg.  The Veteran complained of very, very loud ringing in both ears; of trouble hearing when there is background noise.  He admitted that he had never filed for Social Security benefits.

The evidence received in January 2011 included excerpts from medical treatises, selected private treatment records and lay statements from the Veteran, friends, neighbors and members of his family-mother and daughter-which indicate that the chiropractor who treated the Veteran form 1980 to 2004 is dead and there are no records; and that the Veteran has suffered from shoulder, scapula and back pain for many years which they feel are related to service.

III. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pursuant to Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

A. Dorso-lumbar Strain

Strain and degenerative changes of the dorso-lumbar (thoracolumbar) spine are rated under the general rating formula for diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Under that formula, the ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under this formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate V (2010).

During the pendency of this appeal, the Veteran's service-connected dorso-lumbar strain has been manifested by subjective complaints of pain, stiffness and aching, thoracolumbar range of motion of no less than forward flexion to 65 degrees, extension to 10 degrees, right rotation to 25 degrees; left rotation to 15 degrees, right and left lateral flexion to 15 degrees, and combined range of motion of no more than 170 degrees.  It has not been manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour or by ankylosis of the thoracolumbar spine or of the entire spine, so as to warrant a 20 or higher schedular rating.  Moreover, although the Veteran has complained of numbness and pain radiating into his lower extremities, these symptoms are unrelated to his dorso-lumbar strain but are related to his degenerative disc and joint disease for which service connection has not been granted.  Therefore, a separate rating for neurological symptoms is not warranted.  Moreover, the Board finds that the current schedular rating includes consideration of DeLuca factors, as his primary complaint is with regard to pain which is already considered as part of the rating criteria, and flare-ups were denied during VA examinations.  Thus, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent, throughout the entire appeal period.

Tinnitus

The Veteran contends that his service connected tinnitus is more disabling than currently evaluated.  He maintains that his tinnitus severe, reporting significant difficulty with constant ringing in his ears and some sleep impairment.  

His service-connected bilateral tinnitus is currently evaluated as 10 percent disabling, which is the maximum evaluation available under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral).  Where, as here, there is a lack of entitlement under the law, the claim for a schedular evaluation in excess of 10 percent, to include separate schedular ratings, for bilateral tinnitus is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Hearing Loss

The Veteran has reported that he has difficulty hearing and understanding conversation in the presence of background noise.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (0 percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

After a review of the medical evidence, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  Throughout the pendency of this appeal, his hearing loss has been no worse than Level I in both ears.

IV. Other Considerations

First, the Board notes that the Veteran has submitted excerpts from various medical treatises/articles.  However, the Board finds that these documents lack probative weight because they do not specifically address the Veteran, to include his medical history documented in the claims file.  In a long line of cases, the Court has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999). 

Also considered by the Board is whether the Veteran's dorso-lumbar strain, tinnitus and bilateral hearing loss, either alone or together, warrant referral for extraschedular consideration.  The above determinations are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's dorso-lumbar strain, tinnitus and bilateral hearing loss reflect so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the ratings already assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that any of these disabilities, either alone or together, results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluations) for the period under consideration.  Although the Veteran maintained at various VA examinations that he is unemployed due to his service-connected back disability, he also admitted that he had resigned from his last position with GE Medical Systems because of harassment due to "whistle blowing" activities.  Moreover, he has never been hospitalized because of his low back disability or his hearing loss and tinnitus, during the pendency of this appeal, so as to otherwise render impractical the application of the regular schedular standards.  The last time he was hospitalized for a back disorder was in 1992, following a work-related injury.  Accordingly, referral for extraschedular consideration is not warranted at this time, as the current symptoms are contemplated by the schedular ratings already assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the Board finds that a preponderance of the evidence is against increased ratings, to include referral for extraschedular consideration; and the appeal is denied.


ORDER

A rating in excess of 10 percent for dorso-lumbar strain is denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

In January 2010, the Veteran had filed a timely NOD with respect to the December 2010 rating decision, in which the RO determined that no new and material evidence had been received to reopen a previously-denied claim for service connection for degenerative disc and joint disease of the cervical spine and denied service connection for disorders of the right and left scapulae.  As such, he must be furnished an SOC that addresses these claims.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, there is no indication that an SOC with respect to this issue has ever been issued.  Consequently, these matters must be remanded for the issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

In this case, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, the Board notes that the TDIU claim is inextricably intertwined with the Veteran's service-connection claims.  Since the Board does not have jurisdiction of the service connection claims remanded for an SOC, at this juncture, it would be premature pending additional development to decide the TDIU claim.  In the same way, a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Accordingly, the Board finds that the RO should likewise consider the matter concerning a TDIU on extra-schedular, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an SOC with regard to the issues of whether new and material evidence had been received to reopen a previously-denied claim for service connection for degenerative disc and joint disease of the cervical spine and of entitlement to service connection for disorders of the right and left scapulae, along with a VA Form 9, and afford him the appropriate opportunity to submit a substantive appeal perfecting an appeal on any of these issues.

The Veteran is hereby reminded that to obtain appellate review of any of the above issues-whether new and material evidence had been received to reopen a previously-denied claim for service connection for degenerative disc and joint disease of the cervical spine and of entitlement to service connection for right and left scapula disorders-a timely appeal must be perfected to each issue.

2.  If service connection is granted for any of the disabilities addressed in 1 above, afford the Veteran VA examination(s) to determine the nature, extent, and severity of his service-connected disabilities.  Provide the examiner(s) with a list of the Veteran's service-connected disabilities to be considered.  The claims file should be made available to and reviewed by the examiner(s).  All appropriate tests and studies deemed necessary should be conducted to evaluate the impact of his service-connected disabilities on his employment.

Thereafter, the examiner(s) should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, to include any disability newly found to be service connected, either alone or together, render him unable to secure or follow a substantially gainful occupation.  In so doing, the examiner(s) should discuss the Veteran's lay assertions, and his educational and work experience.

The examiner should set forth detailed findings and a complete rationale for all opinions and conclusions in a legible report.  If any requested opinion cannot be provided, the examiner(s) should clearly state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO readjudicate the claim for a TDIU, to include on an extra-schedular basis (pursuant to 38 C.F.R. § 4.16(b)), in light of all pertinent evidence and legal authority.  

4.  If the claim for a TDIU remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


